INVESTMENT SUBADVISORY AGREEMENT INVESTMENT SUBADVISORY AGREEMENT, effective , 2012, by and between Calvert INVESTMENT Management, Inc., a Delaware corporation registered as an investment advisor under the Investment Advisers Act of 1940 (the "Advisor"), and HERMES INVESTMENT MANAGEMENT LIMITED a limited liability company incorporated in England and Wales and registered as an investment advisor under the Investment Advisers Act of 1940 and authorized and regulated by the Financial Services Authority of the United Kingdom and any successor regulator (the “FSA”) (the "Subadvisor"). WHEREAS, the Advisor is the investment advisor to Calvert World Values Fund, Inc., an open-end, investment company registered under the Investment Company Act of 1940, as amended (the "1940 Act"); and WHEREAS, the Advisor desires to retain the Subadvisor to furnish it with certain investment advisory services in connection with the Advisor's investment advisory activities on behalf of the Calvert Emerging Markets Equity Fund, a series of Calvert World Values Fund, Inc., and any additional series thereof, for which Schedules are attached hereto (each such series referred to individually as a "Fund"); NOW, THEREFORE, in consideration of the promises and the terms and conditions hereinafter set forth, it is agreed as follows: 1. Services to be Rendered by the Subadvisor to the Fund. (a) Investment Program.
